Exhibit 10.1

 

Loan contract

 

Borrower (Party A): Ziben Tiantang Co., Ltd.     Lender (Party B): Top Favour
Limited

 

In the view of certain foreign matters, and based upon mutual negotiations, the
parties enter into the following agreement.

 

1.Loan Amount

 

Party A hereby confirms that it has borrowed US$10,044,200.00$ from Party B as
of the signing of this agreement.

 

2.Interest Rate

 

7%, which exceeds the standard annual loan interest rate of People's Bank of
China for the same period.

 

3.Term

 

The term of the loan is six months, from December 8, 2013 to June 7, 2014.

 

4.Repayment

 

Procedures: Interest payment every six months, with repayment of loan principal
and accrued interest at the end of the term. Interest and principal may be
repaid in US dollars and Chinese Renminbi. Once the agreement is in effect,
lender may arrange for return of payment to borrower upon one-month notice in
the event borrower has urgent requirement for funds.

 

5.Dispute Resolution

 

The parties will attempt to resolve any dispute by negotiation. If negotiation
is unsuccessful, then the parties agree to arbitrate their dispute in the
jurisdiction where the agreement is entered into.

 

6.Others

 

(a)No party may unilaterally modify or terminate the agreement. If any party
seeks to modify or terminate the agreement in accordance with to the Contract
Law of the People's Republic of China, such party must notify in writing, and
reach an understanding with, the other party.

 

(b)The parties shall negotiate on any matters not addressed herein, and
supplement the agreement accordingly. Any such supplement shall have the same
legal effect as this agreement.

 

(c)Each party shall hold one copy of this agreement, and the agreement shall
take effect upon the parties’ seals.

 

(d)This agreement is entered into in Pingdingshan City, Henan Province, on
December 8, 2013.

 

 

Borrowers (seal): Ziben Tiantang Co., Ltd. [seal]  Lender (seal): Top Favour
Limited [seal] Legal Representative (signature):  Legal representative
(signature): Agent (signature):  Agent (signature):

  

Dated: 12/8/2013

 



 

 

